DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the height of the pushers progressively “gets smaller from a proximal end of the body to a distal end of the body” in claims 5 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because in figure 6, reference numerals 44a, 44b, and 44c appear to be inconsistent with the written description of reference numerals 44a, 44b, and 44c in the specification.  In figure 6, reference numerals 44a, 44b, and 44c denote the outer row, middle row, and inner row, respectively; while in the specification (at least in paragraphs [0034] and [0037]), reference numerals 44a, 44b, 44c are described as indicating the inner row, middle row, and outer row, respectively.  Correction is required.     
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0033], apparently “SULU 18 22”, should be “SULU 18”;
In paragraphs [0034] and [0037], reference numerals 44a, 44b, 44c are described as indicating the inner row, middle row, and outer row, respectively, while in figure 6, reference numerals 44a, 44b, 44c denote the outer row, middle row, and inner row, respectively; and
In paragraph [0037], “the triple pusher 60 a pusher 36” is not understood.
Appropriate correction is required.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  In claim 1, line 10, “of the of the” apparently is a typographical error.  Claims 2-7 are objected to as depending from an objected to independent claim.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 12 conflict with claims 1 and 8, respectively, on which they depend.  Claims 5 and 12 recite that the height of the pushers “progressively gets smaller from a proximal end of the body to a distal end of the body”, while claims 1 and 8 recite that the height of a pusher in the distal portion of the body is greater than the height of a pusher in the proximal portion of the body.  Since the height of a pusher at the proximal end of the body cannot be both smaller and greater than the height of a pusher at the distal end of the body, the dependent claims are in conflict with the claims on which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5 and 12 are unclear and ambiguous because they recite greater than the height of a pusher in the proximal portion of the body.  Since the height of a pusher at the proximal end of the body cannot be both smaller and greater than the height of a pusher at the distal end of the body, it is unclear what Applicant is attempting to claim.  
Since the specification, the remaining claims, and the drawings all indicate that the height of the pushers at the distal end of the body is greater than the height of the pushers at the proximal end of the body, it is presumed for the purpose of examination that claims 5 and 12 contain typographical errors and will be interpreted as requiring that “the height of the pushers in each of the inner and outer rows of staple receiving slots progressively gets greater from a proximal end of the body to a distal end of the body”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. (US Patent Publ. No. 2016/0287253).  
With respect to claim 1, Shelton et al. disclose a cartridge assembly 280 (figure 15 ¶ [0173]) comprising a body (figure 6, ¶ [0142]) defining a longitudinal axis, a central knife slot (figure 6, ¶ [0142], [0144]) extending along the longitudinal axis, and first and second rows of staple receiving slots 253 
With respect to claims 2 and 3, Shelton et al. disclose that the first row of staple receiving slots defines an outer row of staple receiving slots and the second row of staple receiving slots defines an inner row of staple receiving slots, the inner row of staple receiving slots being positioned between the outer row of staple receiving slots and the central knife slot, and a middle row of staple receiving slots between the inner and outer rows.  Shelton et al. disclose three rows of staple receiving slots positioned on a first side of the longitudinal slot and three rows of staple receiving slots positioned on a second side of the longitudinal slot (¶ [0142], [0148]), thus Shelton et al. disclose a first outer row of staple receiving slots, and a second inner row of staple receiving slots, in which the inner row is positioned between the outer row and the central knife slot, and a middle row of staple receiving slots between the inner and outer rows.    
With respect to claim 4, Shelton et al. disclose that the height 241g of a pusher 284g in the distal portion of the body in each of the inner and outer rows (¶ [0142], [0148]) of staple receiving 14PATENT APPLICATION slots is greater than the height 241a of a pusher 241a in the proximal portion of the body in a corresponding row of the plurality of rows of staple receiving slots.    
With respect to claim 5, Shelton et al. disclose that the height 241a-241g of the pushers 284a-284g in each of the inner and outer rows of staple receiving slots decreases from 241g, 241f, 241e, greater from a proximal end of the body to a distal end of the body.  
With respect to claim 6, Shelton et al. disclose three rows of pushers (¶ [0142], [0148]) in including in each row two pushers 284g having a height 241g, two pushers 284d having a height 241d less than the height 241g, and two pushers 284a having a height 241a less than the height 241d (figure 15, ¶ [0181]). Thus, Shelton et al. disclose the plurality of pushers in each of the inner and outer rows of staple receiving slots include three groups of pushers including a proximal group 284a of pushers, a middle group 284d of pushers, and a distal group 284g of pushers, wherein the proximal group of pushers has a height 241a that is less than a height 241d of the middle group of pushers and the height 241d of the middle group of pushers is less than a height 241g of the distal group of pushers.  
With respect to claim 7, Shelton et al. disclose that each of the pushers 284a-g includes an upper end defining a recess 244 that is configured to receive a backspan of a respective staple 81 (¶ [0182]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (US Patent Publ. No. 2016/0287253) in view of Kapadia (US Patent Publ. No. 2015/0034695). 
With respect to claim 8, Shelton et al. disclose a surgical stapling device 150 (figure 6, ¶ [0155]) comprising an end effector 270 (figure 15, ¶ [0173]) supporting an anvil 275 and a staple cartridge 
Shelton et al. fails to disclose an anvil half-section having a proximal portion and a distal portion, the distal portion supporting an anvil and the proximal portion supporting a hand grip, and a cartridge receiving half-section including a distal portion and a proximal portion.  
Kapadia discloses a surgical stapling device 10 including an anvil half-section 100 (figure 2, ¶ [0041]) having a proximal portion 104 and a distal portion 102, the distal portion supporting an anvil (¶ [0015]) and the proximal portion supporting a hand grip 300, and a cartridge receiving half-section 200 (figure 2, Abstract) including a distal portion 206 and a proximal portion 210.  Kapadia discloses a replaceable cartridge assembly 400 (figure 2, ¶ [0064]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling 
With respect to claims 9 and 10, Shelton et al. disclose that the first row of staple receiving slots defines an outer row of staple receiving slots and the second row of staple receiving slots defines an inner row of staple receiving slots, the inner row of staple receiving slots being positioned between the outer row of staple receiving slots and the central knife slot, and a middle row of staple receiving slots between the inner and outer rows.  Shelton et al. disclose three rows of staple receiving slots positioned on a first side of the longitudinal slot and three rows of staple receiving slots positioned on a second side of the longitudinal slot (¶ [0142], [0148]), thus Shelton et al. disclose a first outer row of staple receiving slots, and a second inner row of staple receiving slots, in which the inner row is positioned between the outer row and the central knife slot, and a middle row of staple receiving slots between the inner and outer rows.   
With respect to claim 11, Shelton et al. disclose that the height 241g of a pusher 284g in the distal portion of the body in each of the inner and outer rows (¶ [0142], [0148]) of staple receiving 14PATENT APPLICATION slots is greater than the height 241a of a pusher 241a in the proximal portion of the body in a corresponding row of the plurality of rows of staple receiving slots.    
With respect to claim 12, Shelton et al. disclose that the height 241a-241g of the pushers 284a-284g in each of the inner and outer rows of staple receiving slots decreases from 241g, 241f, 241e, 241d, 241c, 241b, to 241a (figure 15, ¶ [0181]), and thus progressively get greater from a proximal end of the body to a distal end of the body.  
With respect to claim 13, Shelton et al. disclose three rows of pushers (¶ [0142], [0148]) including in each row two pushers 284g having a height 241g, two pushers 284d having a height 241d 
With respect to claim 14, Shelton et al. disclose that each of the pushers 284a-g includes an upper end defining a recess 244 that is configured to receive a backspan of a respective staple 81 (¶ [0182]).  
With respect to claim 15, Shelton et al. disclose the cartridge assembly including an actuation sled (¶ [0143]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Thompson et al. (US 9,724,096) discloses in figures 15A-15B a surgical stapling device including pushers having a greater height at a distal end than at a proximal end.  
Adams et al. (US Patent Publ. No. 2017/0189022) discloses rows of progressively greater height pushers in a surgical stapler. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai, can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Linda J. Hodge/
Patent Examiner
Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731